Title: From John Adams to Boston Patriot, 10 September 1810
From: Adams, John
To: Boston Patriot





Quincy, September 10, 1810.



Extract from the Register of the resolution of the States General of the United provinces, Friday, the 19th of April, 1782.
Deliberated by resumption, upon the address and the ulterior address, made by Mr. Adams, the 4th of May, 1781, and the 9th of January, the current year, to the President of the assembly of their high mightinesses, to present to their high mightinesses his letters of credence in the name of the United States of North America; and by which ulterior address the said Mr. Adams has demanded a categorical answer, to the end to be able to acquaint his constituents thereof; it hath been thought fit and resolved, that Mr. Adams shall be admitted and acknowledged in quality of ambassador of the United States of North America, to their high mightinesses as he is admitted and acknowledged by the present. / Signed,
W. Boreel, President.
Lower down, compared with the aforesaid Register. / Signed,
H. Fagel.
On this day, 11th of April, 1782, wrote to Secretary Livingston, and inclosed for Congress, copies of all the foregoing Resolutions of the seven Provinces and that of the States General.
April 22d. 1782—Extract from the register of the resolutions of their high mightinesses the States General of the united Provinces, Monday, 22d April, 1782.
Mr. Boreel, who presided in the assembly the last week, hath repaired to their high mightinesses and notified them that Mr John Adams, ambassador of the United States of America, had been with him last Saturday and presented to him a letter from the assembly of Congress, written at Philadelphia the first of January, 1781, containing a credence for the said Mr Adams to the end, to reside in quality of its minister plenipotentiary, near their high mightinesses; upon which having deliberated, it hath been thought fit and resolved to declare by the present, “that the said Mr. Adams is agreeable to their high mightinesses, that he shall be acknowledged in quality of minister plenipotentiary, and that there shall be granted to him an audience or assigned commissioners, when he shall demand it.” Information of the above shall be given to the said Mr Adams, by the Agent van der Burch de Spieringshoek.
Signed,
V. Van Citters, Prs’dt.
Lower down, compared with the aforesaid Register.
Signed,
H. Fagel.
The Hague, April 22, 1782—Wrote to the honorable Robert R. Livingston, Esq. Secretary of Foreign Affairs—“On the 22d day of April, I was introduced by the chamberlain, to his most serene highness, the prince of Orange.
Knowing that his Highness spoke English, I asked his permission to speak to him in that language, to which he answered; smiling, “if you please, sir.” Although French is the language of the Dutch Court he seemed to be pleased, and to receive as a compliment, my proposal to speak to him in the language of his mother.
I observed to his highness, that I was happy to have the honor of presenting the respects of the United States of America, and a letter of credence from them to his most serene highness and to assure him of the profound veneration in which the house of Orange had been held in America, even from its first settlement. That I should be happier still, to be the instrument of further cementing the new connections between the two nations, professing the same religion, animated by the same spirit of liberty, and having reciprocal interests, both commercial and political, so extensive and so important. And that in the faithful and diligent discharge of the duties of my mission, I flattered myself with hopes of the approbation of his most serene highness.
His highness received the letter of credence, which he opened and read. The answer that he made to me was in a voice so low, and in language so indistinctly pronounced, that I comprehended only the conclusion of it, which was, “that he had made no difficulty against my reception.”
His highness then fell into familiar conversation with me, (having first made me sit down by his side) and asked me many questions about indifferent things, according to the custom of princes and princesses upon such occasions. “How long I had been in Europe? How long I had been in this country? Whether I had purchased a house at the Hague? Whether I had not lived some time at Leyden? How long I had lived at Amsterdam? How I liked this country?” &c.
This conference passed in the prince’s chamber of audience with his highness alone. I had waited some time in the anti-chamber, as the duke De La Vauguion was in conference with the Prince:
The duke, on his return through the anti-chamber, meeting me unexpectedly, presented me his hand with an air of cordiality, which was remarked by every courtier present, and has a very good effect.
The prince has since said to the duke De La Vauguion, that “he was obliged to me for not having pressed him upon the affair of my reception, in the beginning.” He had reason; for if I had, and he had said or done any thing offensive to the United States, or disagreeable to me, it would now be remembered much to the disadvantage of the court.
The Hague, April 23, 1782.—Wrote to Secretary Livingston, “On the 23d of April, I had the honor of a conference with Mr. Van Citters, president of their high mightinesses, to whom I presented the following memorial.
Hauts et Puissants Seigneurs.
Le Sousigne, ministre plenipotentiaire Des Etats-Unis de l’Amerique, a l’honneur d’informer Vos Hautes Puissances, qu’it est charge par les instructions de son Souverain, de proposer aux Etats Generaux des Provinces Unis des Pays-Bas, un Traite d’Amitie et de commerce, entre les deux Républiques, fonde sur le principe d’un avantage egal et reciproque, et compatible avec les engagemens deja pris par les etats-Unis avec leurs Allies, ainsi qu’avec tels autres traites qu’ils ont l’intention de former avec d’autres Puissances, en consequence, le sousigne a l’honneur de proposer a Vos Hautes Puissances de nommer quelque personne ou personnes avec Pleins Pouvoirs de conferer et traiter avec lui, sur cet important sujet.
A la Haye, 23 Avril, 1782.
[In English.]
The undersigned minister plenipotentiary of the United States of America, has the honor to inform your high mightinesses that he is charged by the instructions of his sovereign, to propose to the States General of the United Provinces of the low countries, a treaty of amity and commerce between the two republics, founded on a principle of equal and reciprocal advantage, and compatible with the engagements already taken by the United States with their allies, as well as with such other treaties as they have an intention to form with other powers. In consequence, the undersigned has the honor to propose to your high mightinesses to name some person or persons with full powers to confer and treat with him upon this important subject.
At the Hague, 23 April, 1782.
Their high mightinesses on the same day appointed a grand committee to treat, to whom I was introduced with great formality, by two noblemen, and before whom I laid a project of a treaty, which I had drawn up in conformity to tho instructions of Congress. I prayed the gentlemen to examine it and propose to me their objections, if they should have any; and to propose to me any additional articles which they should think proper. It has been examined, translated, printed and sent to the members of the sovereignty.
The greatest part of my time for several days has been taken up in receiving and paying of visits, from all the members and officers of government, and of the court, to the number of 140 and more.
Utrecht, 24th of April, 1782.
To their noble mightinesses and lords, the states of the country of Utrecht
The undersigned manufacturers, merchants, and other traders of this city, give, with due respect to understand, that the petitioners, placing their confidence in the interest that your noble mightinesses have always appeared to take in the advancement of manufactures and commerce, have not been at all scrupulous to recommend to the vigilant attention of your noble mightinesses, the favorable occasion that offers itself in this moment, to revive the manufactures, commerce and trades fallen into decay in this city and province, in case that your noble mightinesses acknowledged, in the name of this city, Mr Adams as minister plenipotentiary of the United States of America, to the end that there might be formed with them a treaty of commerce for this Republic. As the petitioners founded themselves thus upon the intimate sentiment of the execution of that, which your noble mightinesses judge proper to the advancement of the well being of the petitioners and of their interest, the petitioners have further the satisfaction of seeing the most agreeable proofs of it, when your noble mightinesses, in your last assembly, resolved unanimously to consent, not only to the admission of Mr. Adams in quality of minister of the congress of N. America, but to authorise the lords, the deputies of this province at the generality, to conform themselves in the name of this province to the resolutions of the lords, the states of Holland and West Friesland and of Friesland, and doing this to consent to the acknowledgment and admission of Mr. Adams as minister of the United States of America. As that resolution furnishes the proofs the best intentioned, the most patriotic, for the advancement of that which may serve to the well being and to the encouragement of manufactures, of commerce, and decayed trades, as well in general as of this city and province in particular, and which had been so ardently desired: the petitioners think themselves indispensably obliged to testify in the most respectful manner, their gratitude for it to your noble mightinesses. The petitioners find themselves absolutely unable to express in words, the general satisfaction that this event hath caused not only to them, but also to the great and small of this province, joined to the confirmation of the perfect conviction in which they repose themselves; also, for the future, upon the paternal care of your noble mightinesses, that the consummation of the desired treaty of commerce with the Americans may be soon effected. The petitioners attest by the present before your noble mightinesses, their solemn and well meant gratitude which they address at the same time to your noble mightinesses, as the most sincere mark of veneration and respect for the persons, and the direction of public affairs of your noble mightinesses, praying that Almighty God may design to bless the efforts and the councils of your noble mightinesses, as well as those of the confederates. That moreover this province and our dear country, by the propositions of an armistice and that which depends thereon, should not be involved in any negociations, for a particular peace with our perfidious enemy, but that we obtain no other peace than a general peace, which as your noble mightinesses express yourselves in your resolution, may be compatible with their honor and dignity, and serve not only for this generation, but also for the latest posterity as a monument of glory, of eternal gratitude to, and esteem for the persons and public administration of the present time.
The Hague, 24th of April, 1782.—Wrote to Secretary Livingston, “On this 24th of April, I had the honor to be introduced to the princess of Orange. As it is necessary to say something upon these occasions, I could think of nothing better than what follows.
Madame—Je Suis ravi, d’avoir L’honneur de presenter une republique vierge, un monde enfant, a la bienveillance et a la protection de votre altesse royale, d’une princesse aussi illustre par ses perfections et vertus personnelles, que par sa connexion avec la maison d’Orange, si reveree en Amerique, et avec l’un de ces grands monarques s’ ans le siecle desquels on se fait un honneur de vivre.
Votre altesse royale me permettra de faire des voeux pour que, ses serenissimes enfants et leur posterite, puissant jouir, parmi les generations les plus reculees de l’Amerique, de la meme veneration profonde qui, y a toujours ete entretenue pour leurs ancetres.
[In English]
Madame—I am happy to have the honor of presenting a virgin republic and an infant world, to the benevolence and protection of your royal highness; a princess as illustrious for her perfections and personal virtues, as by her connection with the house of Orange, so much revered in America, and with one of those great monarchs, with whom it is esteemed an honor to live in the same century.
Your royal highness will permit me to pray that your most serene children and their posterity, may enjoy to the latest generations in America, the same profound veneration, which has always been entertained there for their ancestors.
Her royal highness thanked me for the compliment, and promised to do, whatever depended upon her, to render my residence at the Hague agreeable to me. And then asked me several questions similar to those of his most serene highness.
The Hague, 23d of April, 1782—wrote again to Mr. Secretary Livingston: “I ought not to omit to inform congress, that on this 23d of April, the French ambassador made an entertainment for the whole corps diplomatic, in honour of the United States of America, at which he introduced their minister to all the foreign ambassadors at this court.
There is nothing, I presume, in the whole voluminous ceremonial, nor in the idle farce of etiquette, which should hinder an ambassador from making a good dinner in good company: and therefore I believe they were all present. And I assure you I was as happy as I should have been, if I had been publicly acknowledged a minister by every one of them. And the Duke de la Vauguion more than compensated for all the stiffness of some others, by paying more attention to the new brother than to all the old fraternity.
Etiquette, when it becomes too glaringly affectation, imposes no longer, neither upon the populace nor upon the courteous, but becomes ridiculous to all. This will soon be the case every where with respect to American ministers.
To see a minister of such a state as  and , because his court have not yet acknowledged the independence of the United States, when his nation is not half equal to America in any one attribute of sovereignty; assume a distant mysterious air towards their minister, acknowledged as he is by the nation where he resides, is a spectacle of ridicule to every one who sees it.
In a private character I have had the honor of making and receiving visits from the Spanish minister here, whose behaviour has been polite enough. He was pleased to make me very high compliments upon our success here, which he considers as the most important and decisive stroke which could have been made in Europe.
MEDAL.
To the noble and mighty lords the states of Friesland.
The society of citizens established at Leeuwarden, under the motto, “by liberty and zeal,” most humbly represents, that it desires to receive an opportunity of testifying publicly, by facts, to your noble mightinesses, the most lively, but, at the same time the most respectful sentiments of gratitude which not only animate them, but also as they assure themselves, all the well intentioned citizens; especially, with relation to the resolutions equally important and full of wisdom, which your noble mightinesses have taken upon all the points, in regard to which the critical circumstances, in which our dear country finds itself plunged, have furnished to your noble mightinesses, objects equally numerous and disagreeable; particularly, at the ordinary diet of 1782, and at the extraordinary diet held in the month of April last. Resolutions which bear not only the characters of wisdom, but also those of the best intentioned solicitude, and the purest love of our country: and which prove in the most convincing manner, that your noble mightinesses have no greater ambition than its universal prosperity; assiduously proposing to yourselves, as the most important object of your attention, of your enterprizes and of your attachment, the rule, Salus populi suprema lex esto. Resolutions, in fine, which ought perfectly to re-assure the good citizens of this province, and encourage them to persevere in that full and tranquil confidence, which has hindered them from representing to your noble mightinesses the true interests of the country, and to exhort them, at the same time, by their supplications, to act with courage, and to fulfill their duties, considering that the said resolutions have fully assured them, that their possessions with that which is above all things dear to them, their liberty, (that right which is more dear to them than their lives, to which the smallest injury cannot be done, without doing wrong and dishonor to humanity, a right nevertheless, which if we consider the world in general, has been, alas, almost every where equally violated) are deposited in safety, under the vigilant eye of your noble mightinesses
The society has thought that it might accomplish its wishes in the most convenient and decent manner in causing to be struck, at its expence, a silver medal, which may remain to posterity a durable monument of the perfect harmony which at the present dangerous epocha has reigned between the government and the people. It has conceived for this purpose a sketch or project, as yet incomplete, according to which one of the sides of the medal should bear the arms of Friesland, held by an hand which descends from the clouds with an inscription in the following terms: “To the States of Friesland, in grateful memory of the diets of February and of April 1782, dedicated by the Society, liberty and zeal.” An inscription which would thus contain a general applause of all the resolutions taken in these two diets; while upon the reverse, one should distinguish, more particularly, the two events which interest the most our common country, in regard of which your noble mightinesses have given the example to the states of the other provinces, and which merit for this reason, as placed in the foremost situation, to show itself the most clearly to the sight. To wit, the admission of Mr. Adams in quality of minister of the United States of America to this republic, and the refusal of a separate peace with Great Britain. Events which should be represented symbolically by a Frisian, dressed according to the ancient characteristic custom of the Frisians, holding out his right hand to an inhabitant of North America in token of friendship and brotherly love, whilst with the left he rejects the peace which England offers him. The whole with such convenient additions and symbolical ornaments which the the society perhaps would do well to leave to the invention of the medalist, &c. The remainder of this request relates to other subjects.
Done at Leeuwarden, the 8th of May, 1782.
The Society “By liberty and zeal.”
Signed at its request.
W. Wopkins, in the absence / of the Secretary.
This Society sent me one of these medals in silver after they were struck, with a very civil letter. I sent the medal to Mr Morris while I was in correspondence with him as financier of Congress. He once produced it in a large company at his own table when I was present, and it remains, if not lost, in possession of some of his family.



John Adams.




